        Case 3:15-cv-00675-JBA Document 2069 Filed 08/26/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

  UNITED STATES SECURITIES AND EXCHANGE
  COMMISSION,                           Civil No. 3:15cv675 (JBA)
        Plaintiff,
        v.
  IFTIKAR AHMED,                        August 26, 2021
        Defendant, and

  IFTIKAR ALI AHMED SOLE PROP; I-CUBED
  DOMAINS, LLC; SHALINI AHMED; SHALINI AHMED
  2014 GRANTOR RETAINED ANNUNITY TRUST;
  DIYA HOLDINGS LLC; DIYA REAL HOLDINGS, LLC;
  I.I. 1, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; I.I. 2, a
  minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents; and I.I.
  3, a minor child, by and through his next friends
  IFTIKAR and SHALINI AHMED, his parents,

         Relief Defendants.


                                   ENDORSEMENT ORDER

       Defendant requests that this Court reduce the awarded disgorgement order in the

instant case “by the amount rendered against him in the New York State Supreme Court Case

of NMR e-Tailing vs. Oak, et al [sic], Index Number 656450/2017.” (Mot. to Reduce

Disgorgement in this Case by the Amount of J. in the New York State Proceeding [Doc. # 2033]

at 1.) The Securities and Exchange Commission (“SEC”) opposes, arguing that the motion is

premature because the New York State judgment was appealed, the Court lacks jurisdiction

to alter the judgment because the Amended Judgment was appealed, and a reduction would

be “inequitable” and “inappropriate.” (Pl. United States Securities and Exchange

Commission’s Opp. [Doc. # 2066] at 5-9.) The Relief Defendants join Defendant’s motion

[Doc. # 2060] and the Receiver takes no position [Doc. # 2055].
        Case 3:15-cv-00675-JBA Document 2069 Filed 08/26/21 Page 2 of 2




       The Court assumes the parties’ familiarity with the history of this SEC enforcement

action, but will briefly review the background relevant to this motion. On December 14,

2018, the Court entered an Amended Judgment against Defendant [Doc. # 1054]. Defendant

and Relief Defendants appealed this Judgment [Docs. ## 1100, 1101]. The Second Circuit

granted a limited remand to allow the Court to determine if the disgorgement order was

consistent with § 6501 of the National Defense Authorization Act [Doc. # 1801]. The Court

increased the disgorgement amount [Doc. # 1997] and on July 06, 2021, entered the

Redetermined Final Amended Judgment against Defendant [Doc. # 2011]. Defendant and

Relief Defendants appealed these determinations [Docs. ## 2013, 2019].

       The Court finds that it lacks jurisdiction. A notice of appeal “confers jurisdiction on

the court of appeals and divests the district court of its control over those aspects of the case

involved in the appeal.” Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982). A

district court cannot “act [] impermissibly to modify a judgment substantively,” but can

“clarify its order.” United States v. Viola, 555 F. App’x 57, 59-60 (2d Cir. 2014) (quoting United

States v. Nichols, 56 F.3d 403, 411 (2d Cir. 1995)). In this case, Defendant and Relief

Defendants have appealed the Redetermination of Defendant’s Disgorgement Obligation and

the Amended Judgment, and thus, conferred jurisdiction on the Second Circuit. Reducing the

disgorgement amount by more than $10 million exceeds the scope of the Court’s jurisdiction.

       For the foregoing reasons, Defendant’s motion is DENIED.



                                             IT IS SO ORDERED.

                                                ________________/s/______________________________

                                             Janet Bond Arterton, U.S.D.J.

                              Dated at New Haven, Connecticut this 26th day of August 2021.




                                                2
